DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-11, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antanaitis et al. (US 2020/0102993 A1) and Gaither et al. (US 2018/0134161 A1).
For claims 1 and 11, Antanaitis discloses a vehicle comprising: a brake; an vehicle sensor configured to obtain external environment information of the vehicle (Para. 0040, 0044, where vehicle sensors obtain external environment information relate to the vehicle); a brake damage calculator configured to estimate a damage level of the brake based on the external environment information (Abstract, para. 0008, 0009, 0037, 0045, 0059, 0066, where the brake conditions and damage or wear level is determined based on the obtained information); 
a controller configured to control the vehicle to perform braking operations based on the determined brake damage/wear (Para. 0040, 0073), but does not specifically disclose a braking ratio calculator configured to calculate a regenerative braking and hydraulic braking performance ratio of the vehicle based on the estimated damage level of the brake; and the controller perform regenerative braking and hydraulic braking according to the calculated regenerative braking and hydraulic braking performance ratio. Gaither in the same field of the art discloses a braking ratio is being calculated for regenerative braking and hydraulic braking performance ratio of the vehicle based on the estimated damage/wear level of the brake; and the controller perform regenerative braking and hydraulic braking according to the calculated regenerative braking and hydraulic braking performance ratio (Para. 0008, 0017, 0042, 0048-0050, 0053). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Antanaitis to calculate a regenerative braking and hydraulic braking performance ratio of the vehicle based on the estimated damage level of the brake; and the controller perform regenerative braking and hydraulic braking according to the calculated regenerative braking and hydraulic braking performance ratio, taught by Gaither to compensate the degraded performance of the frictional brake to properly decelerate the vehicle.

For claims 7 and 17, Antanaitis discloses the vehicle according to claim 1, wherein a frictional braking amount based on the damage level of the brake is calculated (Para. 0073), but does not specifically disclose the braking ratio calculator is configured to calculate a hydraulic braking control amount based on the damage level of the brake. Gaither in the same field of the art discloses the braking ratio calculator is configured to calculate a hydraulic braking control amount based on the damage level of the brake (Para. 0008, 0017, 0042, 0048-0050, 0053). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Antanaitis to calculate a hydraulic braking control amount based on the damage level of the brake, taught by Gaither to compensate the degraded performance of the frictional brake to properly decelerate the vehicle.

For claims 9 and 19, Antanaitis, as modified, discloses the vehicle according to claim 1, but does not specifically disclose wherein the controller is configured to: calculate a regenerative braking control amount and a hydraulic braking control amount according to the regenerative braking and hydraulic braking performance ratio, transmit information about the calculated regenerative braking control amount to a regenerative braking actuator, and transmit information about the calculated hydraulic braking control amount to a hydraulic braking actuator. Gaither in the same field of the art discloses calculate a regenerative braking control amount and a hydraulic braking control amount according to the regenerative braking and hydraulic braking performance ratio, transmit information about the calculated regenerative braking control amount to a regenerative braking actuator, and transmit information about the calculated hydraulic braking control amount to a hydraulic braking actuator (Fig. 2, para. 0005, 0048-0050, 0053, where the braking control amount are transmitted to respective regenerative and hydraulic braking components and actuators for initiating braking operations). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Antanaitis to calculate a regenerative braking control amount and a hydraulic braking control amount according to the regenerative braking and hydraulic braking performance ratio, transmit information about the calculated regenerative braking control amount to a regenerative braking actuator, and transmit information about the calculated hydraulic braking control amount to a hydraulic braking actuator, taught by Gaither to instruct the braking control system to provide appropriate braking force to decelerate the vehicle.

For claims 10 and 20, Antanaitis, as modified, discloses the vehicle according to claim 9, wherein the controller is configured to: control the regenerative braking actuator to perform the regenerative braking according to the regenerative braking control amount, and control the hydraulic braking actuator to perform the hydraulic braking according to the hydraulic braking control amount. (Gaither - Fig. 2, para. 0005, 0048-0050, 0053, where the braking control amount are transmitted to respective regenerative and hydraulic braking components and actuators for initiating braking operations). The rationale for combining the teaching of Antanaitis and Gaither applies as discussed above.

Claim(s) 2-6, 8, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antanaitis et al. (US 2020/0102993 A1) and Gaither et al. (US 2018/0134161 A1) as applied to claims 1 and 11 above, and further in view of Venkiteswaran et al. (US 2020/0043257 A1).
For claims 2 and 12, Antanaitis, as modified, discloses the vehicle according to claim 1, further comprising a communicator to receive data (Para. 0089), but does not specifically disclose the communicator configured to receive weather information. Venkiteswaran in the same field of the art discloses the communicator receive weather information (Fig. 1, 4, para. 0014, 0027, 0040, 0059). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Antanaitis to receive weather information, taught by Venkiteswaran to obtain additional sources of data relate to the environmental conditions that applies to the determination of brake damages.

For claims 3 and 13, Antanaitis, as modified, discloses the vehicle according to claim 2, wherein the vehicle sensor is configured to determine a rainfall or snowfall weight based on the weather information (Venkiteswaran - Para. 0076). The rationale for combining the teaching of Antanaitis and Venkiteswaran applies as discussed above.

For claims 4 and 14, Antanaitis, as modified, discloses the vehicle according to claim 3, wherein the vehicle sensor is configured to: identify a rainfall or snowfall exposure time of the vehicle, and calculate an exposure amount of the vehicle due to the rainfall or snowfall based on the weight and the rainfall or snowfall exposure time of the vehicle (Venkiteswaran – para. 0076, 0115-0117, where the system identifies precipitation and weather exposure time of the vehicle and calculate the exposure amount of the vehicle based on the weather data and forecasts associate with a timer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Antanaitis to identify the exposure time and calculate the exposure amount of the vehicle to the weather elements based on the weight and exposure time of the vehicle, taught by Venkiteswaran to improves the accuracy on determining the damage associate with the brake for improved vehicle operations and maintenance. 

For claims 5 and 15, Antanaitis, as modified, discloses the vehicle according to claim 3, wherein the brake damage calculator is configured to estimate the damage level of the brake based on the calculated rainfall or snowfall exposure amount and a driving or stopping time of the vehicle (Venkiteswaran – para. 0059, 0076, 0115-0117, where the level of damage of the brake is estimated based on the calculated precipitation or snow amount and the driving and parking/storage time). The rationale for combining the teaching of Antanaitis and Venkiteswaran applies as discussed above.

For claims 6 and 16, Antanaitis, as modified, discloses the vehicle according to claim 3, wherein the brake damage calculator is configured to estimate the damage level of the brake based on the calculated rainfall or snowfall exposure amount and an elapsed parking time after the vehicle has terminated driving. (Venkiteswaran – para. 0059, 0076, 0115-0117, where the level of damage of the brake is estimated based on the calculated precipitation or snow amount and the driving and parking/storage time). The rationale for combining the teaching of Antanaitis and Venkiteswaran applies as discussed above.

For claims 8 and 18, Antanaitis, as modified, discloses the vehicle according to claim 1, but does not disclose wherein the braking ratio calculator is configured to: identify a recovery state of the brake while performing a hydraulic braking control, and calculate the regenerative braking and hydraulic braking performance ratio based on the recovery state of the brake. Venkiteswaran in the same field of the art discloses the vehicle control system perform brake recovery and identify recovery state of the brake by actuating the hydraulic brakes (Para. 0069, 0070, 0075, 0076) to restore the brake performance. Gaither in the same field of the art discloses the vehicle control system analyzes and calculate the regenerative braking and hydraulic braking performance ratio adaptively based on the states of the brake (Para. 0025, 0034). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Antanaitis to identify a recovery state of the brake while performing a hydraulic braking control, and calculate the regenerative braking and hydraulic braking performance ratio based on the recovery state of the brake, as taught by Venkiteswaran and Gaither to adapt the braking control with proper braking performance taking into account the recovery effort of having rusts or oxidation damage removed by the use of the hydraulic brake system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2021/0094546 A1) Bonaccorso et al. discloses a hybrid braking system identifying and calculating the braking ratio between hydraulic and regenerative braking system associated with damages on hydraulic brakes due to rust and precipitation and the cleaning of the brakes.
(US 2012/0277949 A1) Ghimire et al. discloses a diagnostic system determining erosion on brakes due to environment and weather.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661